DETAILED ACTION
Claim Objections
Claim 18 is objected to because of the following informalities: the word “on” should be added between the words “located” and “a” in line 3.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cyclone bin release actuator provided proximate or on the handle (claims 25-27) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  These claim limitations further addressed below under 35 U.S.C. 112, first paragraph. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no supporting disclosure found for the new limitation of claims 25-27, with the only disclosure and drawings relating to the location of the cyclone bin release actuator is directed to the structure of Figs. 47A-48B, drawn to non-elected embodiments. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each claim refers to “the handle”, whereas the preceding claims recite a carry handle and a drive handle, thus confusing which handle is being referenced in the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Conrad (2011/0219567) in view of Bilger et al. (2015/0040340 (priority date of 9 March 2012), Yoo (8,032,981) and Park et al. (2004/0261213).
Regarding claim 16, Conrad discloses an upright surface cleaning apparatus comprising: (a) a surface cleaning head (102) having a dirty air inlet; (b) an upper section (112) moveably mounted to the surface cleaning head between a storage position and a floor cleaning position, the upper section comprising a cleaning unit mount and an outlet port in air flow communication with the dirty air inlet, (c) a wand (116) moveable between a first position in which the wand is mounted on the upper section and an inlet end of the wand is in air flow communication with the outlet port, and a second position (Fig. 5) in which the inlet end of the wand defines a second dirty air inlet; and d;) a portable surface cleaning unit removably mounted to the cleaning unit mount, the portable surface cleaning unit comprising a suction motor (126), an cyclone bin assembly (124) and a carry handle (on lid 132), the cyclone bin assembly having an upper and lower surface and is removable from the portable surface cleaning (as seen in Fig. 4) unit with the upper surface and lower surface in a closed configuration (in the same manner as supported by the current application, having a closed top, by lid 132 and closed bottom from base 134, other than open inlet and outlet ducts) while the (remainder of the) portable surface cleaning unit is mounted to the upper section, wherein when the portable surface cleaning unit is mounted to the cleaning unit mount, an air flow path extends from the dirty air inlet to a clean air outlet, 27141153Appl. No. 16/378,053Reply to Office Action of September 15, 2021wherein the wand is movable from the first position to the second position while the portable surface cleaning unit remains mounted to the cleaning unit mount (obviously capable simply by removing the wand from the support portion 114), wherein the dirty air inlet is provided adjacent a front end of the surface cleaning head and the upper section is moveably mounted to the surface cleaning head at a rearward location, wherein the carry handle extends forwardly from a rearward portion of the cyclone bin assembly, the carry handle has opposed lateral sides that extend in a forward direction and that are exposed when the portable surface cleaning unit is mounted to the cleaning unit mount whereby a user may extend their hand over a top of the carry handle and around the lateral sides to grasp the carry handle while the portable surface cleaning unit is mounted to the cleaning unit mount.  However, Conrad fails to disclose that the portable surface cleaning unit is removable from the cleaning unit mount while the wand remains in the first position or that a portable surface cleaning unit release actuator is located at (or adjacent as understood to be supported by the original application; see paragraph 4 above) a rear end of the carry handle.  
Bilger and Yoo both disclose similar vacuum cleaners, Bilger also having a cleaning head, upper section (128) with a portable surface cleaning unit removably mounted thereon and a wand (184) and hose (188) mounted to the portable surface cleaning unit in nearly the same configuration as Conrad, but Bilger also teaches an alternative configuration, similar to the configuration of Yoo, wherein the wand may connect directly to an upflow portion from the head (1304 of Bilger) to allow a user the remove the portable surface cleaning unit from the support member while maintaining airflow with the head, which will allow for use of the vacuum in a canister type mode (Fig. 2 of Yoo), which is well known in the art to allow a user to maintain upright use of the cleaner for cleaning floor surfaces without requiring lifting and moving of the motor, separator or dust collector, which comprises the majority of the weight of the vacuum cleaner, thus making it easier to move around furniture and/or vacuum steps/stairs.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a similar function to the vacuum cleaner of Conrad by modifying the connection between the wand/hose and upper section (108) to allow for removal of the portable surface cleaning unit while maintaining the connection between the hose/wand and the outlet end of the upper section, to allow a user to optionally remove the portable surface cleaning unit from the handle and cleaning head for use in a canister style configuration, as taught by Bilger to be a known alternative in the art to the configuration disclosed by Conrad and providing a known alternative function as taught by Yoo.  
Further, Park discloses another similar cleaner, also having a removable portable surface cleaning unit that may be hand held during operation of the wand, similar to Conrad, and teaches that the actuator to release the portable surface cleaning unit from the base is positioned on the handle, which will clearly allow a user to disengage the portable surface cleaning unit form the base while also supporting the portable surface cleaning unit to allow for removal in a simple, one-handed and one-step process.  Therefore, it further would have been obvious to one of ordinary skill in the art to provide a similar location for the release actuator of Conrad to allow for similar one-handed removal and support of the portable surface cleaning unit, as taught by Park, wherein the location for the release actuator on the carry handle is considered to be adjacent to the handle as a whole, as well as a rearward portion of the handle (based on definition of “adjacent” as “not distant : NEARBY”1).
Regarding the new limitations of claim 16, the handle of Conrad is oriented in the front-to-back direction such that the forward, middle and rearward portion having equal lengths, with the actuator structure taught by Park extending across the entire middle portion, such that a similar actuator applied to the handle of Park will be considered to be adjacent to a rear portion of the carry handle.  Further, the actuator of Park has no “safety” features, such that the release actuator is actuable at all times.  
Regarding claim 24, as discussed supra, the location of the actuator to release the portable surface cleaning unit from the base on the handle, as taught by Park, will obviously allow a user to operate the actuator while also grasping the carry handle to support portable surface cleaning unit.
	 
Claims 1, 2, 5, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (2011/0219567) in view of Bilger et al. (2015/0040340), Yoo (8,032,981) and Park et al. (2004/0261213) as applied to claim 16, and further in view of Dutcher (4,052,767) and Greulich (4,817,234). 
Regarding claims 1 and 20, the combination of Conrad, Bilger, Park and Yoo provides the cleaner as discussed supra, with Conrad further disclosing that the surface cleaning head includes a brush and brush motor (abstract) and that a rear end of the carry handle is connected to the cyclone bin assembly (with lid 132 comprising the top part of the cyclone bin assembly), a front end is connected to the cyclone bin assembly, and a hand grip portion, a longer dimension of the hand grip portion extending generally forwardly and horizontally when the upper section is in the storage position and portable surface cleaning unit is mounted to the upper section.  Additionally, the modification taught by Bilger and Yoo allowing the wand to be movable from the first position to the second position while the portable surface cleaning unit is mounted to the cleaning unit mount, but fails to disclose a brush power switch on the drive handle of the wand.  Dutcher discloses another vacuum cleaner, with alternative configurations, Figs. 1-4 being a canister type vacuum, operable similar to the configuration taught by Bilger, Yoo and Park when the portable surface cleaning unit is removed from the cleaning unit mount and Fig. 5 being an upright configuration, similar to the configuration taught by Conrad, Bilger, Yoo and Park when the portable surface cleaning unit is mounted on the cleaning unit mount.  Dutcher further discloses that a main power switch (19/119) for the vacuum as a whole is positioned on the main body of the cleaner, housing the suction motor and air treatment member, similar to the portable surface cleaning unit of Conrad, and also teaches that a control switch for a brush motor that drives a brush in the surface cleaning head, is provided on the driving handle in both configurations, wherein the driving handle in the canister configuration is positioned at the top of a wand, similar to Conrad, Bilger, Yoo and Park .  Additionally, Greulich discloses another similar vacuum cleaner, also having a drive handle (40), with a brush control module (12) positioned thereon, with controls to power the brush on or off, as well as change speed and provide additional visual alerts for the vacuum cleaner, with Greulich positioning the control module on a front side of the drive handle, in a location that will be easily visible to a user to view the controls for actuation and also view the alerts when activated.  The configuration of the brush controls on the drive handle taught by Dutcher and Greulich allows a user to more easily control and activate the brush head motor during operation, which may be known to be desirable on carpet or soft floor surfaces, but undesirable on hard floor surfaces, with the same hand that is controlling the drive handle of the cleaner, leaving the other hand free and also allowing for separate control of the brush and the cleaner as a whole.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an additional power switch/control to the drive handle of Conrad, in addition to the power switch on the portable surface cleaning unit taught by Park, to provide convenient control and activation of the brush head motor during operation, while leaving the other hand free and also allowing for separate control of the brush and the cleaner as a whole, as taught by Dutcher, and further to position a control module including additional controls for the brush on the front side of the drive handle, as taught by Greulich, to allow a user to easily view the controls having multiple actuators.    
Regarding claim 2, Conrad further discloses that the wand remains in air flow communication with the portable surface cleaning unit when the wand is moved to the second position. 
Regarding claim 5, Conrad further discloses that the cleaning unit mount comprises an up flow duct that is movably mounted to the surface cleaning head (via pivot joint 151).  
Regarding claim 17, as discussed supra, the brush power switch may be located on the drive handle, as taught by Dutcher and Greulich.  
Regarding claim 18, Conrad further discloses, when the wand is in the first position, a drive handle (119) is provided at an upper end of the wand and the location of the brush power switch is taught to be on a front side of the drive handle, as taught by Greulich.  

Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (2011/0219567) in view of Bilger et al. (2015/0040340), Yoo (8,032,981), Park et al. (2004/0261213), Dutcher (4,052,767) and Greulich (4,817,234) as applied to claim 1, and further in view of Yoo (2009/0144929; to be referred to hereinafter as Yoo’929).
Regarding claim 3, the combination of Conrad, Bilger, Park, Yoo, Dutcher and Greulich provides the cleaner as discussed supra, with the modification taught by Bilger and Yoo allowing the wand to be movable from the first position to the second position while the portable surface cleaning unit is mounted to the cleaning unit mount, but fails to disclose an electrified stretch hose.  Conrad alternatively discloses an electrical connection (129) between the portable surface cleaning unit and the cleaning unit mount to power the brush of the cleaning head when connected thereto, which would not provide power to the cleaning head in the canister configuration taught by Yoo.  Yoo’929 teaches the same invention as Yoo, and specifically discloses that the hose may include electrical connections to connect the power source in the portable surface cleaning unit to the cleaning head when used in the canister configuration (paragraph 11).  Therefore, it further would have been obvious to one of ordinary skill in the art to provide the electrified stretch hose to the cleaner of Conrad, when modified as taught by Bilger and Yoo, to provide power to the cleaning head when used in the canister configuration, as taught by Yoo, to provide the same advantages provided by the brush roller regardless of which configuration the cleaner is used.  
Regarding claims 6-8, the electrified stretch hose taught by Yoo ‘929 provides the power from the portable surface cleaning unit when mounted or removed, such that the power is supplied to the brush motor regardless of the location/configuration (when the surface cleaning unit is mounted on the upper section and when the surface cleaning unit is removed from the upper section), wherein the main power switch taught by Park, as well as Dutcher, will also obviously control power to the brush motor, being the primary on/off switch for the cleaner as a whole.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (2011/0219567) in view of Bilger et al. (2015/0040340), Yoo (8,032,981), Park et al. (2004/0261213) as applied to claim 16, further in view of Dutcher (4,052,767) and Greulich (4,817,234) as applied to claims 1 and 20, and further in view of Henderson et al. (2014/0041149) and Krebs et al. (2007/0209147).
Regarding claims 25-27, the combination of Conrad, Bilger, Park, Yoo, Dutcher and Greulich provides the cleaner as discussed supra, with Conrad further disclosing that the cyclone bin is removable from the portable surface cleaning unit, as shown in Fig. 4, but fails to disclose how the cyclone separator is released.  Henderson and Krebs both disclose vacuum cleaners having similar upright configurations, with Henderson also teaching that the portable surface cleaning unit is removable from the cleaning head and wand/drive handle and both teaching that a release actuator (216 of Henderson, 262 of Krebs) may be provided to remove the cyclone separator from the portable surface cleaning unit, as is commonly known in the art to allow for easy emptying of the collected debris when necessary, which also allows a user to maintain a grip on the removable cyclone bin and actuate the actuator with the same hand.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a similar cyclone bin release actuator proximate or on the carry handle of Conrad, as taught by Henderson and Krebs, to provide the same advantages of easy emptying of the collected debris while maintaining a grip on the removable cyclone bin and actuate the actuator with the same hand. 

Response to Arguments
Applicant’s arguments, see Remarks pages 10-12, filed 17 November 2022, with respect to claim objections and rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The objection and rejections under 35 U.S.C. 112 have been withdrawn. 
Applicant’s arguments, see Remarks pages 15-16, filed 17 November 2022, with respect to the rejection(s) of claim(s) 1 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously applied prior art and further in view of Greulich, as discussed supra.  Although the limitations directed to the location of the brush power switch have overcome the previous rejection, Greulich provides motivation for the switch to be located on the front of the drive handle. 
Applicant’s arguments, see Remarks pages 13-15, filed 17 November 2022, with respect to the prior art rejections of claim 16, have been fully considered but they are not persuasive.  The applicant argues that the rejection is improper, effectively arguing shortcomings of only individual references, including Park having a laterally extending handle, as opposed to front-to-back, and Hamada teaching an additional actuator “safety” button and Liu teaching that the button opens a door, as opposed to releasing a cleaning unit.  However, the base Conrad reference does provide a front-to-back handle, with the teaching of Park being applicable thereto by merely placing the release actuator on the handle (which is also considered to be adjacent a rear portion.  Further, Hamada and Liu are only relied upon as additional extrinsic evidence that actuator buttons may be conveniently located at the rear end of the handle, which is no longer claimed, but were not relied upon for any structure or function of the actuator.  Therefore, the examiner maintains the above rejections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        6 December 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Adjacent.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/adjacent. Accessed 10 Sep. 2021.